Judge WOODWARD
gave the following decision.
The petitioners are let into the matter contained in the record certified by the Justice.
If the proceedings before the justice of the peace be a judgment, it is conditional; and, before the emanation of an execution, it would be necessary that the forfeiture of the condition should appear.
If the fact be, that the condition was forfeited, before the emanation of the execution, there are no means by which such fact, if now made to appear, could come into the record so as to legitimate an execution which has previously emanated.
It is therefore ordered, that the prisoners be dis-[*]charged from custody under this Execution.